Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a cable sheath being anchored between the first sleeve and the second sleeve (as recited in claim 1) must be shown or canceled from the claims.  No new matter may be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	The term "optic fiber connector" which appears in claims 2, 4-8, 11, and 15 is understood as meaning the same thing as the term "optical fiber connector" which is used in other claims.  The term "fiber optic connector-cable assemblies" which appears in claims 11 and 15 is understood as meaning the same thing as the term "optical fiber connector and cable assemblies" which is used in other claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4516829.
Claim 1:  '829 discloses an optical fiber connector and cable assembly including an optical fiber cable and an optical fiber connector, the optical fiber cable having an optical fiber 20 and a cable sheath ("jacket"), a free end of the optical fiber being provided with a ferrule 34, the ferrule being associated with a ferrule spring 35, wherein the optical fiber connector comprises: 
- a connector body 22 and a cover 54 connected to a proximal section of the connector body, the cover and the proximal section of the connector body defining a proximal chamber; 
- a first fixing sleeve 46 placed onto the optical fiber cable and a second fixing sleeve 48 placed onto the first fixing sleeve, wherein the cable sheath1 44 is anchored between the first and the second fixing sleeve; and 
- an insert 56 mounted at a distal end of the first fixing sleeve having a passage for receiving a proximal section of the ferrule and supporting the ferrule spring; 
wherein the first fixing sleeve, the second fixing sleeve and the insert are received in the proximal chamber, and wherein, in a direction facing a distal end of the connector body, the cover presses the first or the second fixing sleeve (54 presses 46 by way of 52, 51, and 50), the first fixing sleeve 46 presses the insert 56 (it presses against 60 which is part of 56), the insert 56 presses the ferrule spring 35 (via 72, and 58 is part of 56) and the ferrule spring 35 presses the ferrule 34.  It is noted that claim 1 does not specify direct contact in the recited pressing relationships.
Claim 2:  The connector body 22 has a proximal external thread, the cover 54 has an internal thread, and the internal thread engages the external thread (fig. 1, col. 3 lns. 19-21).  
Claim 3:  The first fixing sleeve, the second fixing sleeve and the cable sheath are crimped (col. 3 lns. 9-14).
	Claim 4:  The first fixing sleeve 46 has a shoulder, and the cover presses the shoulder (indirectly via other elements as mentioned above).
	Claim 5:  The optic fiber connector and cable assembly has a receiving channel in which the ferrule and the ferrule spring are received (both parts fit within connector body 22).
	Claim 6:  The optic fiber connector and cable assembly includes a housing member received in the connector body, and the housing member has the receiving channel; or the connector body has the receiving channel ('829 discloses the latter option).
	Claim 7:  The connector body 22 has a distal chamber (a region which houses support member 24).
	Claim 8:  The connector body 22 has a distal chamber, and the ferrule 34 protrudes from the receiving channel into the distal chamber.  

Allowable Subject Matter
Claims 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and applicable intervening claims.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The instant specification at [00048] redefines the conventional term "cable sheath" to include an actual cable sheath and/or simply a reinforcement layer of the cable.